Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the traverse wall that is parallel to elongation axis B and splitting the main pipe into two parts (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Place (US 3642211).

    PNG
    media_image1.png
    506
    523
    media_image1.png
    Greyscale

Annotated Figure 1 of Place (US 3642211)

Regarding claim 1, Place discloses a flat-jet fuel injector (The fuel injector of Figure 5) for an aircraft turbine engine (Intended use, Column 1-2, lines 40-3 recite a gas turbine engine which can be used in an aircraft), comprising: 
(The body of Figure 1; 10) with a generally elongated shape having an elongation axis A (The central axis of Figure 1; 10 which is in the left and right direction), said body comprising a first longitudinal end (The left end of Figure 1; 10) for fuel supply (Column 1, lines 35-39, Column 2, lines 10-14) and a second longitudinal end (The right end of Figure 1; 10) which ejects a flat-jet of fuel (Column 1-2, lines 40-14) outside the flat-jet fuel injector, 
said second longitudinal end comprising a main pipe (Figure  1; 13), the main pipe having a generally elongated shape with an elongation axis B (the central axis of Figure 1; 13 which is in the up and down direction) substantially perpendicular to said elongation axis A, said main pipe having its two longitudinal ends (The top and bottom ends of Figure 1; 13) which are connected directly and respectively to longitudinal ends (The right ends of Figure 1; 15 which feed 13) of two secondary pipes (The openings in Figure 1; 13 for 15 are pipes) with a generally elongated shape having an elongation axis C (The central axis of Figure 1; 15 which is in the left and right direction) at least substantially parallel to said elongation axis A, and which are configured for forming respectively two separate fuel flow inlets (The right ends of Figure 1; 15 which feed 13 are inlets) intended to meet substantially in a middle (The middle of Figure 1; 13) of said main pipe which comprises at least one slot (Figure 1; 14) which ejects said flat-jet of fuel outside the flat-jet fuel injector, 
wherein at least one of said main and secondary pipes defines a flow cross-section area (The flow cross section area of the main pipe), having at least one geometric parameter (The height (left to right direction) of Figure 1; 13) such as shape or dimension, which varies along said at least one pipe of said main and secondary pipes and/or is different from the same geometric parameter (The height (down to up direction) of Figure 2; 15) defined by a flow cross-section area (The flow cross section of the secondary pipes) of another of said at least one pipe of said main and secondary pipes (The heights of the main and secondary pipes are different).
Regarding claim 13, Place discloses the invention as claimed.
Place further discloses wherein said second longitudinal end comprises a transverse groove (Annotated Figure 1; labeled groove which extends at least into and out of the page so that it is perpendicular to A and B) that is substantially perpendicular to the elongation axes A and B, said middle of said main pipe protruding into said transverse groove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood (US 3622080) in view of Okazaki et al (US  20160230999 as referenced in OA dated 10/08/2021).








    PNG
    media_image2.png
    777
    773
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    651
    643
    media_image3.png
    Greyscale


Annotated Figure 5 and 6 of Okazaki et al (US  20160230999 as referenced in OA dated 10/08/2021).


Regarding claim 1, Greenwood discloses a flat-jet liquid injector (Figure 5) for an aircraft turbine engine (Intended use, a gas turbine engine can be an aircraft turbine engine.  Column 1, line 3-5), comprising: 
(The body of Figure 5) with a generally elongated shape having an elongation axis A (The central axis of Figure 2; 10), said body comprising a first longitudinal end (The left end of Figure 2; 10) for liquid supply (Column 1, line 33-39) and a second longitudinal end (The portion of Figure 2; 10 to the right and including 13) which ejects a flat-jet of liquid (Column 1, line 33-39) outside the flat-jet liquid injector, 
said second longitudinal end comprising a main pipe (Figure 3; 14), the main pipe having a generally elongated shape with an elongation axis B (The central axis of Figure 2; 14) substantially perpendicular to said elongation axis A, said main pipe having its two longitudinal ends (The top and bottom ends of Figure 2; 14) which are connected directly and respectively to at least one longitudinal end (The right end of Figure 2; 12) of at least one secondary pipe (The pipe forming Figure 2; 12) with a generally elongated shape having an elongation axis C (The central axis of Figure 2; 12) at least substantially parallel to said elongation axis A, and which is configured for forming respectively two separate fuel flow inlets (The flow inlets on Figure 2; 13 which form 12 which feed 14) intended to meet substantially in a middle (The middle of Figure 2; 14) of said main pipe which comprises at least one slot (The opening in Figure 3; 14 which feeds 16) which ejects said flat-jet of liquid outside the flat-jet liquid injector, 
wherein at least one of said main and secondary pipes defines a flow cross-section (The flow cross section of the main pipe) area having at least one geometric parameter (The diameter of Figure 3; 12), such as shape or dimension, which varies along said at least one pipe of said main and secondary pipes and/or is different from the same geometric parameter (The diameter (outer minus inner diameter) forming Figure 2; 12)defined by a flow cross-section area (The flow cross-section area of the secondary pipe) of another of said at least one pipe of said main and secondary pipe (The diameters of the main and secondary pipes are different).

However, Okazaki teaches a flat-jet fuel injector (Figure 7; 55.  Paragraph 0012) for an aircraft turbine engine (Intended use, a gas turbine engine can be used for an aircraft), comprising: 
a body (Annotated Figure 5; labeled body) with a generally elongated shape having an elongation axis A (Annotated Figure 5; labeled elongation axis A), said body comprising a first longitudinal end (Annotated Figure 5; labeled first end) for fuel supply and a second longitudinal end (Annotated Figure 5; labeled second end) for ejecting a substantially flat-jet of fuel (The fuel from Figure 5; 27.  Paragraph 0076),
said second end comprising a main pipe (Annotated Figure 6; labeled main pipe) with a generally elongated shape (Annotated Figure 6; labeled main pipe has an elongated shape) having an elongation axis B (Annotated Figure 6, labeled elongation axis B) substantially perpendicular to said elongation axis A, said main pipe having its two longitudinal ends (The top and bottom ends of Annotated Figure 6; labeled main pipe) which are connected directly and respectively to longitudinal ends of two secondary pipes (The longitudinal ends of Figure 5; 56a and 56b that are connected to the main pipe) with a generally elongated shape (The secondary pipes have a generally  elongated shape )having an elongation axis C (Annotated Figure 5; labeled elongation axis C) at least substantially parallel to said elongation axis A, and which are configured for forming respectively two separate fuel flow inlets (The two inlets in the main pipe for Figure 5; 56a and 56b) intended to meet substantially in a middle (The middle of the main pipe) of said main pipe which (Figure 5; 27) for ejecting said flat-jet of fuel (Functional Language,  Paragraph 0012, 0044, 0072, 0076), 
wherein at least one of said main and secondary pipes defines a flow area (The flow area of the main and secondary pipes) having at least one geometric parameter (The height of each pipe.  For the main pipe, the height is along elongation axis A.  For the secondary pipes, the height is perpendicular to elongation axis C), such as shape or dimension (The height of each pipe is a dimension), which varies along said at least one pipe of said main and secondary pipes and/or is different from the same geometric parameter defined by a flow area of another of said at least one pipe of said main and secondary pipes (The heights of the secondary pipes are different than the main pipe).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Greenwood wherein the liquid is fuel and longitudinal ends of two secondary pipes with a generally elongated shape having an elongation axis C at least substantially parallel to said elongation axis A, and which are configured for forming respectively two separate fuel flow inlets intended to meet substantially in a middle of said main pipe which comprises at least one slot which ejects said flat-jet of fuel outside the flat-jet fuel injector as taught by and suggested by Okazaki because it has been held that applying a known technique, in this case Okazaki’s use of a flat jet injector to provide fuel and use of two secondary pipes to feed a main pipe of a flat jet injector according to the steps described immediately above, to a known device, in this case, Greenwood’s flat-jet injector, ready for improvement to yield predictable results, in this case providing fuel to a burner of a gas turbine engine, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses the liquid injector of Greenwood as a fuel injector and uses two secondary pipes instead of an annular groove to feed the main pipe of Greenwood).
Regarding claim 2, Greenwood in view of Okazaki teaches the invention as claimed.
(Figure 3; 14 is circular), triangular, trapezoidal, oval, or ovoid shape.
Regarding claim 3, Greenwood in view of Okazaki teaches the invention as claimed.
Greenwood further discloses wherein said main pipe is partially protruding at said second end of said body (Figure 2; 14 protrudes to the right of 13 which is at the second end).
Regarding claim 4, Greenwood in view of Okazaki teaches the invention as claimed.
Greenwood further discloses wherein said slot is located at a bottom of a bowl (The bottom of Figure 4; 16) of said second end of said body.
Regarding claim 5, Greenwood in view of Okazaki teaches the invention as claimed.
Greenwood further discloses wherein said body and said main and secondary pipes are formed in one piece (Figure 1; 10 is formed in one piece show shown in Figure 3)
Regarding claim 6, Greenwood in view of Okazaki teaches the invention as claimed.
Greenwood further discloses wherein said first longitudinal end of said body is connected to a fixing base (The portion of Figure 5; 10 that contacts 19) which is formed in one piece with said body.
Regarding claim 7, Greenwood in view of Okazaki teaches the invention as claimed.
Greenwood further discloses wherein said body comprises at least one internal longitudinal channel (The channel between Figure 5; 19 and 20) of air flow (Column 2, line 13-18) extending to and opening at said second longitudinal end.
Regarding claim 8, Greenwood in view of Okazaki teaches the invention as claimed.
Greenwood further discloses wherein said at least one channel of air flow is in fluid communication with an air supply orifice (The opening in Figure 5; 20 for 22) formed at a periphery (The periphery of Figure 5; 20) of the body and extending around said elongation axis A.

However, Okazaki teaches wherein said body comprises at least one internal longitudinal channel (Figure 5; 25a, 25b, 28a, 28b) of air flow (Figure 5; 12, Paragraph 0038) extending to and opening at said second longitudinal end;
wherein said at least one channel of air flow is in fluid communication with an annular row of air supply orifices (The annular row of openings for Figure 5; 25a and 25b where each meets the respective 21.  For clarification, Annotated Figure 6; labeled annular row) formed at a periphery (Annotated Figure 5; labeled periphery) of the body and extending around said elongation axis A.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Greenwood wherein the air supply orifice is an annular row of air supply orifices as taught by and suggested by Okazaki because it has been held that applying a known technique, in this case Okazaki’s use of an annular row of air supply orifices according to the steps described immediately above, to a known device, in this case, Greenwood’s flat-jet injector, ready for improvement to yield predictable results, in this case providing air to the injector, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses an annular row of air supply orifices).
Regarding claim 9, Greenwood in view of Okazaki teaches the invention as claimed.
Greenwood further discloses wherein said at least one channel of air flow is in fluid communication with an air supply window (Figure 2; 18 as shown in Figure 5) formed in the body.
Regarding claim 12, Greenwood in view of Okazaki teaches the invention as claimed.
(The left end surface of Figure 3; 13) that is substantially perpendicular to the elongation axis A, said middle of said main pipe protruding beyond said end surface.
Regarding claim 14, Greenwood in view of Okazaki teaches the invention as claimed.
Greenwood further discloses wherein said second longitudinal end comprises a transverse groove (Figure 3; 16 extends up and down which is perpendicular to A (left and right direction) and B (into and out of the page direction) that is substantially perpendicular to the elongation axes A and B, said at least one slot of said main pipe protruding into said transverse groove.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Place in view of Rullaud et al (US 20140223912).
Regarding claim 10, Place discloses the invention as claimed.
Place further discloses the turbine engine comprising a combustion chamber (The combustion chamber formed by Figure 5; 25) with a wall (Figure 5; 25) traversed by the flat-jet fuel injector according to Claim 1.
Place does not disclose the turbine engine is an aircraft turbine engine.
However, Rullaud teaches an turbine engine is an aircraft turbine engine (Paragraph 0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Place wherein the turbine engine is an aircraft turbine engine as taught by and suggested by Rullaud because it has been held that applying a known technique, in this case Rullaud’s use of a gas turbine engine as an aircraft turbine engine according to the steps described immediately above, to a known device, in this case, Place’s gas turbine engine, ready for improvement to yield predictable results, in this case providing thrust for an aircraft, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), (The modification uses the gas turbine engine in an aircraft).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood in view of Okazaki as applied to claim 5 above, and further in view of Patel et al (US 20180266693 as referenced in OA dated 4/21/2021).
Regarding claim 11, Greenwood in view of Okazaki teaches the invention as claimed.
Greenwood in view of Okazaki does not teach wherein said one piece is made of metal.
However, Patel teaches a fuel injector (Figure 1; 100) for an aircraft turbine engine (Intended use, Figure 1; 10.  A gas turbine engine can be used for an aircraft. Paragraph 0052 describes propulsive thrust which would be for an aircraft);
wherein said fuel injector is formed in one piece (Paragraph 0069 and 0070);
wherein said one piece is made of metal (Paragraph 0069 and 0070).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Greenwood in view of Okazaki wherein said one piece is made of metal as taught by and suggested by Patel because it has been held that applying a known technique, in this case Patel’s use of metal to form a fuel injector according to the steps described immediately above, to a known device, in this case, Greenwood in view of Okazaki’s fuel injector, ready for improvement to yield predictable results, in this case providing a suitable material for use in a combustor of a gas turbine engine, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses nickel and cobalt-based alloys for the body, main pipe, and second pipes of Greenwood).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Place in view of Runkle et al (US 20030182945)
Regarding claim 15, Place discloses the invention as claimed.
Place does not disclose wherein said main pipe comprises a transverse wall that is substantially parallel to the elongation axis B, the transverse wall dividing the flow cross-section area of the main pipe into two parts.
However, Runkle teaches a fuel injector (Figure 1; 46) for an aircraft turbine engine (Paragraph 0004),
wherein a main pipe (Figure 1; 56) comprises a transverse wall (An instance of Figure 3; 80) that is substantially parallel (The portion of Figure 1; 56 closest to 54 has the traverse wall parallel to the central axis through 52) to an elongation axis B (The central axis through Figure 1; 52), the transverse wall dividing a flow cross-section area (The combined cross-sectional area of the adjacent Figure 3; 82 to the instance of 80 and the instance of 80) of the main pipe into two parts (The adjacent Figure 3; 82 to the instance of 80).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Place wherein said main pipe comprises a transverse wall that is substantially parallel to the elongation axis B, the transverse wall dividing the flow cross-section area of the main pipe into two parts as taught by and suggested by Runkle in order to provide structural support (Paragraph 0027, The modification adds at least 1 fin within the main pipe of Place).

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. Applicant asserts that the second end of Okazaki does not comprise a main pipe, secondary pipes, and a slot.  Examiner respectfully disagrees.  As shown in Annotated Figure 5 by the Examiner the second end of Okazaki does comprise a main pipe, secondary pipes, and a slot.  This second end is a second end because it is an end of a central portion of the body (The structure from which the middle line from Figure 5; labeled body extends to).  
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roberts et al (US 3447757) shows it is known to feed a flat jet fuel injectors with two secondary pipes.
Cummings (US 20140238037) states in paragraph 0004 that a turbine engine is used in an airplane.
Haugsjaahabink et al (US 20140260301) states in paragraph 0004 that a turbine engine is used in an airplane.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741